AO 106A (08/18) Application for a Warrant by Telephone or Other Reliable Electronic Means

UNITED STATES DISTRICT COURT

for the
Middle District of North Carolina

In the Matter of the Search of

(Briefly describe the property to be searched
or identify the person by name and address)

COMPUTERS INFECTED WITH EMOTET MALWARE

Case No. Le wns () <.

APPLICATION FOR A WARRANT BY TELEPHONE OR OTHER RELIABLE ELECTRONIC MEANS

I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

See Attachment A

locatedinthe District of — ___ Multiple _, there is now concealed (identify the

person or describe the property to be seized):

See Attachment B

The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
f evidence of a crime;
of contraband, fruits of crime, or other items illegally possessed;
of property designed for use, intended for use, or used in committing a crime;

C1 a person to be arrested or a person who is unlawfully restrained.

The seatch is related to a violation of:

Code Section Offense Description
18 U.S.C. § 1030(a)(5)(A) Computer Fraud
18 U.S.C. § 371 Conspiracy to Commit Computer Fraud

The application is based on these facts:
See Affidavit

*f Continued on the attached sheet.

1 Delayed notice of days (give exact ending date if more than 30 days: ) is requested under
18 U.S.C. § 3103a, the basis of which is set forth on the attached sheet.

iW
: ds [Glare Ham” —

Applicant’s signature

 

Blair Newman, Special Agent, FBI

Printed name and title

On this day, the applicant appeared before me via reliable electronic means, that is by telephone, was placed under
oath, and attested to the contents of this Application for a search warrant in accordance with th¢Tequirements of
Fed. R. Crim. P. 4.1.

Date: osradigor'

   
 
  

   
 

 

 

TiS
hide Vi si al
City and state: Greensboro, North Carolina | L. Patrick Auld, United States Magistrate Judge

Printed name and title

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 1 of 16
ATTACHMENT B
PARTICULAR THINGS TO BE SEIZED

This warrant authorizes the search of the electronic storage media
identified in Attachment A and the seizure or copying from the electronic
storage media identified in Attachment A electronically stored information
that constitutes evidence and/or instrumentalities of the Emotet botnet
computer fraud and conspiracy in violation of Title 18, United States Code,
Sections 1030(a)(5)(A) (computer fraud) and 371 (conspiracy to commit
computer fraud), in that remote access techniques may be used:

1. To search the electronic storage media identified in Attachment A
and to seize or copy from the electronic storage media identified in
Attachment A any electronically stored information, such as encryption keys
and server lists, used by the administrators of the Emotet botnet to
communicate with computers that are part of the Emotet botnet
infrastructure; and

2. To search the electronic storage media identified in Attachment A
and to seize or copy from the electronic storage media identified in
Attachment A any electronically stored information, such as IP addresses and
routing information, necessary to determine whether any electronic storage

media identified in Attachment A continues to be controlled by the

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 2 of 16
administrators of the Emotet botnet after the seizure or copying of the
electronically stored information in Paragraph 1.

This warrant does not authorize the seizure of any tangible property.
Except as provided in Paragraphs 1 and 2, this warrant does not authorize the
seizure or copying of any content from the electronic storage media identified
in Attachment A or the alteration of the functionality of the electronic storage

media identified in Attachment A.

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 3 of 16
IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

IN RE APPLICATION FOR A CaseNo, [eZIMHSILT
WARRANT TO SEARCH

COMPUTERS INFECTED WITH

EMOTET MALWARE

 

 

AFFIDAVIT IN SUPPORT OF AN APPLICATION
UNDER RULE 41(b)(6)(B) FOR A SEARCH WARRANT

I, Blair Newman, a Special Agent with the Federal Bureau of
Investigation (“FBI”), being first duly sworn, hereby depose and state as
follows:

INTRODUCTION

1. FBI is investigating the Emotet malicious software (“malware”)
and its associated botnet. Given its worldwide impact, FBI is collaborating
with foreign law enforcement agencies, which have gained access to Emotet-
linked servers that are physically located in their respective jurisdictions. A
foreign law enforcement agency! has replaced a file on one of these servers,
located overseas, with a law enforcement-created file. The file has been and
will be downloaded by victim computers (i.e., “bots”) throughout the world,
including thousands of active victim computers that appear to be located in the

United States, during the normal operation of Emotet. In order to receive the

 

1 This foreign law enforcement agency is viewed as trustworthy and reliable,
based on the experience of the FBI.

Page 1 of 13

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 4 of 16
file, a victim computer must be powered on and attempt to communicate with
the Emotet server on which law enforcement has replaced the file. The law
enforcement file provides victim computers with new instructions that
untether them from the Emotet botnet and prevent the botnet administrators
from communicating with infected computers; it does so by changing the
malware’s encryption keys and replacing a list of servers controlled by the
botnet’s administrators with a list of servers controlled by foreign law
enforcement.

2. Law enforcement previously obtained five warrants related to this
operation, 21MJ29, 21MJ35, 21MJ47, 21MJ67, and 21MJ93 (hereinafter the
“prior warrants”). They authorized the seizure or copying of electronically stored
information that constitutes evidence and/or instrumentalities of the Emotet
botnet computer fraud and conspiracy from identified computers infected with
the Emotet malware that are located in the United States. The most recent
authorization, under warrant 21MJ93, expired on March 23, 2021.

3. From on or about January 26, 2021, through March 23, 2021, over
2,700 computers located in the United States have received the law
enforcement file, as authorized by the prior warrants. However, thousands of
computers in the United States known to have been in an active state of Emotet
malware infection between April 1, 2020 and January 22, 2021 have not yet

received the law enforcement file.

Page 2 of 13

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 5 of 16
4. Therefore, I make this affidavit in support of an application for a
warrant under Federal Rule of Criminal Procedure 41(b)(6)(B) to use remote
access techniques to search infected computers that are located in the United
States, further identified in Attachment A, and to seize or copy electronically
stored information that constitutes evidence and/or instrumentalities of the
Emotet malware and botnet, further described in Attachment B.

5. This warrant does not authorize the collection of content of
communications from the infected computers, nor does it authorize law
enforcement officers to alter the infected computers’ operating systems, files,
or software, except as expressly provided in this affidavit.

6. The facts in this affidavit come from my personal observations, my
training and experience, and information obtained from other witnesses and
agents, including foreign law enforcement officers. This affidavit is intended to
show merely that there is sufficient probable cause for the requested warrant
and does not set forth all of my knowledge about this matter.

¥. Based on my training and experience and the facts as set forth in
this affidavit, there is probable cause to believe that violations of Title 18,
United States Code, Sections 1030(a)(5)(A) (computer fraud) and
371 (conspiracy to commit computer fraud) have been committed in the Middle

District of North Carolina and elsewhere.

Page 3 of 13

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 6 of 16
AGENT BACKGROUND

8. I am a Special Agent with the Federal Bureau of Investigation
(“FBI”) and have been since May 2019. I am currently assigned to the Cyber
Squad in the Raleigh Resident Agency of the Charlotte Division. Previously,
from May 2016 to May 2019, I was an FBI Staff Operations Specialist assigned
to a Cyber Squad in the New York Office. I have participated in investigations
of criminal offenses involving computer and wire fraud, as well as conspiracy,
and I am familiar with the means and methods used to commit such offenses.
I am an “investigative or law enforcement officer” within the meaning of 18
U.S.C. § 2510; that is, an officer of the United States of America who is
empowered to investigate and make arrests for offenses alleged in this
warrant.

STATUTORY AUTHORITY

9. Federal Rule of Criminal Procedure 41(b)(6)(B) provides that “a
magistrate judge with authority in any district where activities related to a
crime may have occurred has authority to issue a warrant to use remote access
to search electronic storage media and to seize or copy electronically stored
information located within or outside that district if... (B) in an investigation
of a violation of 18 U.S.C. § 1030(a)(5), the media are protected computers that
have been damaged without authorization and are located in five or more

districts.”

Page 4 of 18

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 7 of 16
10. Title 18, United States Code, Section 1030(a)(5)(A) provides that
whoever “knowingly causes the transmission of a program, information, code,
or command, and as a result of such conduct, intentionally causes damage
without authorization, to a protected computer ... shall be punished as
provided in subsection (c) of this section.” Section 1030(e)(2)(B) defines a
“protected computer” as a computer “which is used in or affecting interstate or
foreign commerce or communication, including a computer located outside the
United States that is used in a manner that affects interstate or foreign
commerce or communication of the United States[.]” Section 1030(e)(8) defines
“damage” as “any impairment to the integrity or availability of data, a
program, a system, or information|.]”

11. Title 18, United States Code, Section 371 provides: “If two or more
persons conspire either to commit any offense against the United States, or to
defraud the United States, or any agency thereof in any manner or for any
purpose, and one or more of such persons do any act to effect the object of the
conspiracy, each shall be fined under this title or imprisoned not more than
five years, or both.”

PROBABLE CAUSE
A, Overview of the Emotet Malware and Botnet

12. Emotet is a family of malware that targets critical industries

worldwide, including banking, e-commerce, healthcare, academia,

Page 5 of 18

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 8 of 16
government, and technology. Emotet malware primarily infects victim
computers through spam email messages containing malicious attachments or
hyperlinks. Once it has infected a victim computer, Emotet can deliver
additional malware to the infected computer, such as ransomware or malware
that steals financial credentials. The computers infected with Emotet malware
are part of a botnet (i.e., a network of compromised computers), meaning the
perpetrators can remotely control all of the infected computers in a coordinated
manner. The owners and operators of the victim computers are typically
unaware of the infection.

13. For example, in 2017, the computer network of a school district in
the Middle District of North Carolina was infected with the Emotet malware.
The Emotet infection caused damage to the school’s computers, including but
not limited to the school’s network, which was disabled for approximately two
weeks. In addition, the infection caused more than $1.4 million in losses,
including but not limited to the cost of virus mitigation services and
replacement computers. From 2017 to the present, there have been numerous
other victims throughout North Carolina and the United States, to include
computer networks of local, state, tribal, and federal governmental units,
corporations, and networks related to critical infrastructure.

14. Administrators of the Emotet botnet use a system of tiered servers,

described here as Tier 1, Tier 2, and Tier 3, to communicate with the Emotet

Page 6 of 13

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 9 of 16
malware installed on infected computers. Tier 1 servers are typically
compromised web servers belonging to what appear to be unknowing third
parties. Tier 2 and Tier 3 servers are rented and controlled by the perpetrators.
The primary function of the Tier 1 and Tier 2 servers is to forward
communications containing encrypted data between infected computers and
Tier 3 servers.

15. Emotet malware installed on infected computers contains a list of
dozens of Tier 1 servers identified by Internet Protocol (“IP”) address. At
regular intervals, roughly every fifteen minutes, the Emotet malware directs
victim computers to attempt to communicate with each Tier 1 server in turn
(i.e., “beaconing”). After establishing a communication channel, the malware
uses the victim computer to send and receive communications to the tiered
servers. The Tier 3 servers host control panels used by the perpetrators to send
instructions to infected computers; for example, to download an updated
version of the Emotet malware or another type of malware, such as
ransomware. Data sent in those communications is encrypted using a key
known to the perpetrators.

B. Remote Access, Searches, and Seizures

16. Foreign law enforcement agents, working in coordination with the
FBI, have gained lawful access to some of Emotet’s Tier 2 and Tier 3 servers

physically located in their respective jurisdictions. Through such access,

Page 7 of 13

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 10 of 16
foreign law enforcement agents? identified the IP addresses of approximately
1.6 million computers worldwide that appear to have been infected with
Emotet malware between April 1, 2020 and January 22, 2021, meaning those
computers were in a state of infection, not necessarily that the initial infection
occurred during that time period. Of those, over 45,000 infected computers
appear to be both currently-infected and located in the United States,
according to publicly available Whois records and IP address geolocation

17. These computers have been identified as infected with the Emotet
malware because they communicated through the Internet with servers that
are part of the Emotet botnet infrastructure during the relevant time period.
The Emotet malware, as described above, contains a list of dozens of
IP addresses of Tier 1 servers, as well as the keys to encrypt communications
with those servers. Only infected computers, therefore, are capable of
successfully communicating with the Emotet Tier 2 and Tier 3 servers that
foreign law enforcement agents have accessed.

18. Infected computers located in the United States constitute
“protected computers” within the meaning of Rule 41(b)(6)(B) and
§ 1030(e)(2)(B) because they are used in or affecting interstate or foreign

commerce or communication, based on their connection to the Internet. The

 

2 This information provided by foreign law enforcement agents 1s reliable,
based on the experience of the FBI.

Page 8 of 18

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 11 of 16
infected computers have been “damaged” within the meaning of
Rule 41(b)(6)(B) and § 1080(e)(8) because the Emotet malware has impaired
the integrity and availability of data, programs, systems, and information on
the infected computers.

19. The thousands of presumptively U.S.-based infected computers
appear to be located in five or more judicial districts, according to publicly
available Whois records and IP address geolocation. These districts include,
but are not limited to, the following: Middle District of North Carolina;
Western District of North Carolina; District of Colorado; District of New
Jersey; District of Hawaii; Central District of California; District of Rhode
Island; Northern District of California; and District of Arizona.

20. Leveraging their access to Tier 2 and Tier 3 servers, agents from a
trusted foreign law enforcement partner, with whom the FBI is collaborating,
have replaced Emotet malware on servers physically located in their
jurisdiction with a file created by law enforcement (hereinafter the “law
enforcement file”). This warrant would reauthorize this action for the next two
weeks, with the intent that computers in the United States that are infected
by the Emotet malware, and have not yet received the law enforcement file,
will download the file via Tier 2 and Tier 3 servers during an already-

programmed Emotet update.

Page 9 of 18

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 12 of 16
21. The law enforcement file will prevent the administrators of the
Emotet botnet from communicating with infected computers by changing the
malware’s encryption keys and replacing a list of servers controlled by the
perpetrators with a list of servers controlled by law enforcement. This warrant
therefore authorizes law enforcement officers to seize or copy from the infected
computers any electronically stored information, including the encryption keys
and server lists, used by the administrators of the Hmotet botnet to
communicate with computers that are part of the Emotet botnet
infrastructure.

22. Infected computers that have downloaded the law enforcement file
will then attempt to establish communication with servers controlled by the
trusted law enforcement partner, rather than Emotet Tier 1 servers. In
addition, data sent in those communications will be encrypted using a key
known to law enforcement. This warrant therefore authorizes law enforcement
officers to seize or copy from the infected computers any electronically stored
information, including IP addresses and routing information, necessary to
determine whether the infected computer continues to be controlled by the
administrators of the Emotet botnet.

23. The law enforcement-controlled servers that will replace the
Emotet Tier 1 servers will serve as a dead end; that is, they will not further

route communications from infected computers. The servers will not capture

Page 10 of 13

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 13 of 16
content from the infected computers. They will, however, record the IP address
and associated routing information of the infected computers for victim
notification purposes. U.S. authorities will seek separate pen-trap orders,
pursuant to 18 U.S.C. §§ 3121-3127, to the extent any of the law enforcement
servers are operated within the United States.

24. The law enforcement file does not collect content from the infected
computers, nor does it alter the functionality of the infected computers’
operating systems, files, or software, except as expressly provided in this
affidavit. The law enforcement file does not remediate malware that was
already installed on the infected computer through Kmotet, such as
ransomware or malware that steals financial credentials; however, it is
designed to prevent additional malware from being installed on the infected
computer by untethering the victim computer from the botnet.

25. As noted above, foreign law enforcement agents, not FBI agents,
have replaced the Emotet malware, which is stored on a server located
overseas, with the file created by law enforcement. I seek this warrant out of
an abundance of caution, however, in the event U.S. authorities and foreign
law enforcement agents may potentially be deemed to be working as part of a

joint venture.

Page 11 of 18

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 14 of 16
TIME AND MANNER OF EXECUTION

26. Irequest, pursuant to Rule 41(e)(2), that the Court authorize the
distribution of the law enforcement file to computers infected with Emotet
malware in the United States for a period of fourteen days, beginning on or
about March 24, 2021.

27. Because infected computers may attempt to communicate with
servers that are part of the Emotet botnet infrastructure at any time, good
cause exists to permit the execution of the requested warrant at any time in

the day or night.

Page 12 of 18
Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 15 of 16
CONCLUSION

28. Isubmit that this affidavit supports probable cause for a warrant
to use remote access to search electronic storage media described in

Attachment A and to seize or copy electronically stored information described

in Attachment B.

Respectfully submitted,

s, U
[5] (2) 37 Ween

Blair Newman
Special Agent
(PAT Federal Bureau of Investigation

Dated: March Li 2021

Pursuant to Rule 4.1 of the Federal Rules of Criminal Procedure, the affiant
appeared before me via reliable electronic means (telephone), was placed under
oath, and attested to the contents of this written affidavit.

Lh LAs

L.Patrick Auld tt”
United States Magistrate Judge
Middle District of North Carolina

Page 13 of 13

Case 1:21-mj-00112-LPA Document 1 Filed 03/25/21 Page 16 of 16
